Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a second deflector” which is indefinite as there has been no first deflector recited with respect to claim 9.  Further, the second deflector is indefinite as it is unclear how it differs from the air passage.  A review of the specification show that it is the wall of the air passage leading between the inlet and the lower air passage, so it is unclear how it could between them.  For the purpose of examination, this limitation is interpreted that the air passage does not begin until after the deflector such that the wall prior is the deflector and not part of the air passage.
Claim 10 recites “a third deflector” which is indefinite as there has been no first deflector recited with respect to claim 10.  Further, the second deflector is indefinite as it is unclear how it differs from the air passage.  A review of the specification show that it is the wall of the air passage leading between the outlet and the upper air passage, so it is unclear how it could between them.  For the purpose of examination, this limitation is interpreted that the air passage does not begin until after the deflector such that the wall after the deflector and not part of the air passage.
Claim 11 recites “a cross-sectional area of an airflow created by the fan is substantially equal to a cross-sectional area of all of the heat dissipation fins which are arranged substantially in parallel to each other” which is considered indefinite.  It is unclear how this configuration would be present as the fins do not take up the entire air passage, and the fan air flow would be because nothing else inhibits it.  For the purpose of examination, this limitation is interpreted that the fan airflow flows from the fan over the fins and they cover the same general spacing in the passageway if the fins were a block and did not have fin openings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dechang et al. (CN107676892), hereinafter referred to as Dechang and McCordic (US Patent No. 6378311), hereinafter referred to as McCordic and Li (CN2177953), hereinafter referred to as LI further in view of Reidy (US 20060288709), hereinafter referred to as Reidy and Kaoru (JPS63156953), hereinafter referred to as Kaoru and Yoshiaka et al. (JPH06163997), hereinafter referred to as Yoshiaka.

With respect to claim 1, Dechang teaches a thermoelectric dehumidifying device (Figure 1-2, mode 4, paragraphs 58, 62), comprising:
a case (shell P, paragraph 64), which has a first lateral surface and a second lateral surface, wherein the first lateral surface and the second lateral surface are separated by a first spacing (left and right of the case seen in Figure 2), a heat exchange element, which is provided between the first lateral surface and the second lateral surface (semiconductor chip 20, paragraph 64), and divides a space between the first lateral surface and the second lateral surface into an second air passage and a first air passage (between 7 and outlet 12, paragraph 64 is the first air passage and between the second air inlet 13 and the second air outlet 19 is the second passage, paragraph 65), wherein an end of the second air passage communicates with an end of the first air passage (as can be seen in Figure 5, air flows from the first passage to the second passage in the flow of the arrows); the semiconductor element has a cold surface and a hot surface, wherein the cold surface is located in the first air passage, and the hot surface is located in the second air passage (the cold surface ultimately of the thermoelectric device is against the wall of the first passage and thus the first passage wall can be considered the cold surface 
an air outlet, which is provided on the case, and communicates with another end of the second air passage (19);
a condenser, which are provided in the first air passage, and are arranged substantially parallel to the first lateral surface in a spaced manner (9 where water condenses against to dehumidify, paragraph 84, which can be seen in figure 2 to be parallel to the lateral surface and is spaced apart from it), 
a heatsink connected to the hot surface where the side of the heat sink is connected to the hot surface (second heat sink, paragraph 64 which can be se to be parallel and spaced apart from the lateral surface; and a fan, which is fixedly provided in the second air passage, and is located between the second air inlet and the heatsink (second fan, 15, paragraph 64).


Dechang does not teach a horizontal length of the first lateral surface and a horizontal length of the second lateral surface are both greater than the first spacing.

McCordic teaches that the dimensions of a thermoelectric humidifier vary in accordance with an application and in one configuration the length can be the greatest dimension, larger than that of the height for width (Column 4, lines 13-20).  As such, the dimension of the dehumidifier of Dechang are a result effective variable in that the size and shape of a humidifier is based on the desired application.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the length of the first and second lateral spaces be greater than the first spacing as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Dechang does not teach the semiconductor chip is a thermoelectric element.

Reis teaches in a water condensing device that the cooling device is a thermoelectric device (paragraph 17, one having ordinary skill in the art would recognize that a thermoelectric device is a type of semiconductor device).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the semiconductor chip of Dechang to have been a thermoelectric device based on the teaching of Reis since it has been shown that a simple substitution of one known element (a generic semiconductor chip) for another (a thermoelectric device) to yield predictable results is obvious whereby a known semiconductor type to use in cooling for condensing water is a thermoelectric device and thus would have been obvious to have been the device used in Dechang.

Dechang does not teach where the first and second air passages are lower and upper air passages.

Yoshiaka teaches that the two air passages in a dehumidifier system can be operated as lower and upper air passages where the lower air passage is where the dehumidification occurs.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Yoshiaka to have instead of having laterally parallel chamber as in Dechang to had the chambers stacked since it has been shown that a simple substation of one known element for another to yield predictable results is obvious whereby as both stacked and lateral configurations are known it would have been obvious in Dechang to have had one chamber above the other with the thermoelectric device in between them in that direction.  This would result in the bottom surface of the heat sink (16) being against the hot surface.



Li teaches that the guide plate which water condenses on (50, paragraph 41) contains long and short conductors (paragraph 39).  While not specifically called fins, as can be seen in Figure 1 they are clearly fins.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Li had the heat sink of Dechang to have been a fins with one set of short fins and one set of long fins since it has been shown that a simple substitution of one known element (generic heat sink) for another (fin bank with different length fins) to yield predictable results is obvious whereby using the fins as taught in Li are a known way of providing condensation along a channel for air dehumidification and would be considered a suitable way of providing heat exchange.  As the air would have to drip from the fins to the condensing pan (paragraph 84 of Dechang) the bottom side can be considered a free side.

Dechang does not teach the heatsink comprising a plurality of heat dissipation fins, which are provided in the upper air passage, and are arranged substantially parallel to the first lateral surface in a spaced manner.

Li teaches that the guide plate (50) which is used in a dehumidification device contains long and short conductors (paragraph 39).  While not specifically called fins, as can be seen in Figure 1 they are clearly fins.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Li had the heat sink of Dechang to have been a fins 

Dechang does not teach the condenser is inclined downward in a direction away from the first air inlet.
Kaoru teaches (Figure Figure 1) that in a dehumidification device that the cooling body (4) is angled downward away from the inlet (see 4 in the figure).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based the teaching of Kaoru to have had the condenser fins inclined downwardly in Dechang since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an angled cooling body for dehumidification is known and it would be understood that it would increase aid in the collecting of water by collecting the water along the angle towards one place.

With respect to claim 2, Dechang as modified teaches wherein the condensing fins comprise a plurality of long condensing fins and a plurality of short condensing fins, which are provided in a staggered manner, and any two adjacent ones of the long condensing fins and the short condensing fins are spaced by a fin spacing (as modified in claim 1 this is the configuration with alternating short and long fins).

With respect to claim 4, Dechang teaches wherein a height difference between a bottom side of each of the long condensing fins and a bottom side of each of the short condensing fin is between 2 and 4mm.



With respect to claim 5, Dechang teaches wherein the case further comprises a third lateral surface and a fourth lateral surface, which are provided correspondingly; the third lateral surface and the fourth lateral surface are both respectively connected to the first lateral surface and the second lateral surface; the first air inlet and the air outlet are provided on the third lateral surface of the case (the left wall of P in the figure which has inlet 7 and outlet 19 is the third lateral surface, and the right wall which has inlet 13 is the fourth lateral surface).

With respect to claim 6, Dechang teaches wherein the second air inlet are provided on the fourth lateral surface of the case (the second air inlet 13 is on the fourth lateral surface, the left wall of P).

With respect to claim 7, Dechang teaches wherein the case further comprises a connecting air passage, which is a hollow passage with two open ends; the two open ends of the connecting air passage are respectively connected to the end of the upper air passage and the end of the lower air passage, so that the upper air passage communicates with the lower air passage through the connecting air passage (the passage seen in Figure 4 between the upper and lower passageways with the upwards arrows which has a top and bottom open end connecting the two air passages).

With respect to claim 8, Dechang teaches wherein the case further comprises a plurality of first deflectors, which are provided along a wall of the connecting air passage (4 and 5, are blades which control the flow, paragraph 110).

With respect to claim 9, Dechang teaches wherein the case further comprises a second deflector, which is provided between the first air inlet and the lower air passage, and communicates the first air inlet and the lower air passage (the wall portion between the fins and the inlet can be considered the deflector with the inlet portion prior to the fins not being considered part of the lower passage, inasmuch as applicant has provided this in the drawings, see rejection under 35 USC 112b above).

With respect to claim 10, Dechang teaches wherein the case further comprises a third deflector, which is provided between the air outlet and the upper air passage, and communicates the air outlet and the upper air passage (the wall portion between the fins and the outlet can be considered the deflector with the outlet portion prior to the fins not being considered part of the upper passage, inasmuch as applicant has provided this in the specification, see rejection under 35 USC 112b above).


With respect to 11, Dechang teaches wherein a cross-sectional area of an airflow created by the fan is substantially equal to a cross-sectional area of all of the heat dissipation fins which are arranged substantially in parallel to each other (as the fan fills the passageway, inasmuch as applicant has this configuration, the limitation is met because the fins in total would have the same area as the fan flow area which is the passageway).

is/are rejected under 35 U.S.C. 103 as being unpatentable over Dechang/McCordic/Li/Reidy/Kaoru/Yoshiaka and further in view of Kitajima et al. (US PG Pub 20120002373), hereinafter referred to as Kitajima.



Kitajima teaches that it is known to space fins between 3 and 7 mm (paragraph 28). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kitajima to have had the fin spacing in Dechang be between 3 and 3.5 mm as applicant has placed no criticality on the claimed range (only stating that the height is 1.5 to 3.5 mm see paragraph 26) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763